Citation Nr: 1634992	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  08-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied claims for service connection for a bilateral foot disability and for a right ankle disability.

In July 2014, the Board denied the claims for service connection for a bilateral foot disability and for a right ankle disability.  The Veteran appealed the July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued a Memorandum Decision, vacating the Board's decision with respect to these issues and remanding the matters for further development consistent with the Court's decision.  The Veteran did not contest the denials of his claims to reopen service connection for a skin condition, left knee condition and a headache disorder.  These issues were deemed abandoned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Court Memorandum Decision and the Board's review of the claims file, further RO action on the claims for service connection for a bilateral foot disability and for a right ankle disability are warranted.  

In its Memorandum Decision, the Court determined that the Board failed to sufficiently account for the Veteran's complaints of pain, swelling and stiffness of his feet and ankles as competent evidence of current disabilities. Consequently, the Board failed to provide an adequate statement of reasons and bases as to why a VA examination with opinion was not required to determine whether any current bilateral foot disability and a right ankle disability are medically related to the Veteran's service. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2015).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran claims while performing his duties as a soldier, he sustained an injury to his feet and ankles.  He explained that he experienced pain, swelling and stiffness to his feet and ankles with limited range of motion of the joints.  He stated that it has been determined that he has degenerative joint disease of both feet and ankles as a result of his in-service injuries.  He contends that the condition of his feet and ankles was the direct result of physical training.  He wrote that soldiers were required to perform physical training in combat boots.  After years of training and running in these combat boots, it was determined that substantial injuries were sustained to his feet because of this.      

Under these circumstances, the Board finds that a medical examination with an opinion by an appropriate physician is needed to resolve the claims for service connection.

Prior to arranging for the Veteran to undergo examination, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.




Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.   

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral foot disability and/or right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should provide diagnoses for all current disabilities.  The examiner should then state an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current bilateral foot disability and/or right ankle disability is/are causally or etiologically related to his military service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The AOJ must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




